Citation Nr: 9921977	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
service connection for PTSD, hearing loss and tinnitus.  The 
veteran submitted a notice of disagreement (NOD) in May 1998, 
limiting his appeal to the issue noted on the title page.  
The RO issued a statement of the case (SOC) in June 1998.  
The veteran's substantive appeal was received in July 1998.  


REMAND

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the appellant engaged in combat or that the appellant 
was awarded a combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

The veteran maintains that he is suffering PTSD as a result 
of the stress encountered during military service.  A review 
of the veteran's DD Form 214 and excerpts of his personnel 
records reveals that his military occupation specialty was 
that of generator operator/mechanic.

Of record is a VA psychiatric examination performed in April 
1998 which indicated a diagnosis of a chronic anxiety 
disorder.  It was also stated, based on the veteran's 
history, that the anxiety disorder seemed to date back to 
service.  During this examination, the veteran gave a history 
of having anxiety ever since an incident in which he was 
standing guard duty during the Tet offensive, and someone 
shot at him.

Also of record is a psychosocial report prepared by a 
counseling therapist, which is undated, but was received from 
the Erie Vet Center in May 1998.  This report made a 
provisional diagnosis of PTSD and also of a schizotypal type 
personality disorder.  In that report, the veteran offered a 
history that during the course of his military duties, he 
accidentally shut off a generator which powered a radar 
system.  The veteran further maintained that he continued to 
re-live that experience, imagining a variety of different 
outcomes.  

Based upon the veteran's contentions above, he has claimed 
stressors that are related to combat, (namely being shot at) 
and has also claimed stressors that are clearly not related 
to combat, (shutting off a generator) but are instead related 
to service as a generator operator.  The Board notes that it 
would be premature at this time to make any determination as 
to whether or not the veteran was engaged in combat.

The Board also notes that it does not appear that complete 
treatment records have been obtained.  In his February 1998 
claim, the veteran stated that he was receiving counseling at 
the Erie Vet Center and he indicated that the RO could obtain 
those records.  There is no indication in the claims folder 
that the RO attempted to obtain those records or informed the 
veteran of the need to provide such records.  In addition, 
the report of an April 1998 VA examination included the 
examiner's comment that the veteran had recently been seen by 
the VA Mental Health Clinic.  Again, it does not appear that 
the RO attempted to obtain those records.  

If a claimant's application for benefits is incomplete, the 
VA shall notify him of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Treatment records from the Erie Vet 
Center and the VA Mental Health Clinic, in the Board's 
opinion, are evidence which is relevant and necessary for a 
full and fair adjudication of the veteran's claim.  Thus, the 
RO has been put on notice that relevant evidence exists, or 
could be obtained, which, if true, would make the appellant's 
claim "plausible"; and the RO failed to assist the 
appellant pursuant to the provisions of 38 U.S.C.A. 
§ 5103(a).  Consequently, a remand is appropriate under the 
facts of this case.  Id.  

In March 1998, the RO contacted the veteran in order to 
obtain additional details necessary to verify the alleged 
stressful event.  To date there has been no response from the 
veteran; however, in his NOD he referred to stressor 
information which might be part of the counseling records at 
the Erie Vet Center.  The Board finds that another effort 
should be made to obtain specific information required to 
conduct a legitimate search of military records.  The Board 
emphasizes, for the veteran's benefit, that the duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  Thus, 
the RO should contact the veteran again and request that he 
provide the most specific information he is able regarding 
the claimed stressors.

The medical evidence of record includes a diagnostic 
impression of PTSD (provisional) offered in an undated report 
from a Readjustment Counseling Therapist.  The report of an 
April 1998 VA examination included a diagnosis of panic 
disorder with agoraphobia and the examiner's impression that 
the veteran suffered from a chronic anxiety disorder "which 
seem[ed] to date back to his military service."

The Board finds that the medical evidence of record is 
insufficient to decide the issue of service connection with 
any certainty, and neither the Board nor the RO can exercise 
its own independent judgment on medical matters.  Thus, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for an 
acquired psychiatric disorder, to include 
PTSD, since service.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, including 
VA and the Erie Vet Center.  The veteran 
should also be asked to submit any 
medical evidence in his possession which 
tends to support his claims.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  The veteran should also once again 
be asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date 
of each event identified, the unit to 
which he was assigned at the time, the 
full names of other individuals 
participating, if known, in addition to 
any other identifying information which 
may be relevant.  The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result 
in an adverse determination.  The 
veteran's response should be associated 
with the claims folder.

3.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records, to include his 
official military performance fiche 
(OMPF) and DA Form 20.  These records 
should be reviewed to ascertain the 
veteran's units of assignment and duties 
while in the Republic of Vietnam.

4.  Regardless of the veteran's 
response, the RO must then review the 
entire file, including the veteran's 
previous statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all the claimed stressors.  This summary 
and all associated documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, to include 
unit histories regarding the veteran's 
assigned units during his service in 
Vietnam.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine, after a review of 
all pertinent evidence and evaluation of 
the veteran, whether he currently meets 
the diagnostic criteria for any 
neuropsychiatric diagnosis.  If at all 
possible, the veteran should be evaluated 
by a psychiatrist who has not previously 
seen him.  Any necessary special studies 
or tests, to include psychological 
testing should be accomplished.  It is 
imperative that the examiner be provided 
ample opportunity to review the claims 
folder and that he or she indicate that 
such review has been undertaken.  

In determining whether the veteran 
experienced an inservice stressor that 
may be related to any diagnosed disorder, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  In 
regard to psychiatric disability other 
than PTSD, if the examiner determines 
that the veteran has such disability, the 
examiner should opine, if possible, as to 
the etiology and date of onset thereof.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link, if any, between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the RO.  Again, it is 
critical that the claims folder, along 
with any additional evidence requested 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

7.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claims, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

9.  Thereafter, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


